Citation Nr: 0428652	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  04-07 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lymphangitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel








INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for lymphangitis.  

The Board notes that, while the veteran originally also 
expressed disagreement with the denial of service connection 
for catarrhal fever, in his substantive appeal received in 
February 2004, the veteran indicated that he wished to only 
appeal the denial of service connection for his "skin" 
condition.  Thus, the only issue in appellate status is as 
listed above.

Entitlement to service connection for the residuals of the 
lymphangitis was denied by the Board in March 2000 on the 
basis that the claim was not well grounded.  Pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), the RO in 
January 2002 re-adjudicated the veteran's claim based on a de 
novo review of the record.  Thus, the issue is as stated on 
the title page of this decision.

In October 2004, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records reflect that the veteran was 
treated for lymphangitis pf the left lower extremity.  The 
available post service medical records show that the veteran 
has been receiving treatment for skin problems since the mid-
1980s.  As such, the Board is of the opinion that the veteran 
should be provided a VA examination in an attempt to 
determine the nature and etiology of the veteran's present 
skin complaints, and whether they might be related to 
service, to include to the veteran's bout of in service.

The Board regrets the additional delay in the adjudication of 
the veteran's claim that a remand will entail.  However, it 
is necessary to ensure that the veteran gets all 
consideration due him under the law.

Accordingly, this claim is REMANDED for the following 
actions:

1.  A VA examination should be conducted 
by a dermatologist to determine the 
severity, nature, and etiology of the 
veteran's current skin conditions.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  Any other necessary tests 
and studies should be accomplished.  It 
is requested that the examiner obtain a 
detailed clinical history.  Following the 
examination, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any diagnosed skin 
disorders are related to service, to 
include as related to his bout of 
lymphangitis in service in May 1942.  A 
complete rational for any opinion 
expressed should be included in the 
report.  

2.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




